Citation Nr: 1234347	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of gunshot wound (GSW), including scars, lung injury residuals, chest bone injury, neck injury residuals, and posttraumatic stress disorder (PTSD).

2.  Whether the in-service GSW was incurred in the line of duty.

3.  Entitlement to service connection for lumbar spine degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Michael Kelly, Esquire


WITNESSES AT HEARINGS ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran is member of the Massachusetts (MA) Army National Guard who served on tours of active duty from November 2002 to February 2003, May 2003 to May 2004, and July 2006 to February 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Boston, MA.  A September 2008 rating decision determined the GSW was not incurred in the line of duty (LOD) and denied entitlement to service connection for the GSW residuals.  A November 2009 rating decision denied entitlement to service connection for lumbar spine DJD.  The Veteran perfected separate appeals of those determinations.

The Veteran appeared at a Travel Board hearing in April 2012 before the undersigned Veterans Law Judge.  He also appeared at RO hearings before an RO decision review officer (DRO) in April 2009 and June 2010.  The Veteran's friend testified only at the April 2009 hearing.  Transcripts of the testimony at all three hearings are associated with the claims file and have been reviewed.  The Veteran submitted additional evidence for which he and his attorney waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

GSW Residuals

The Veteran sustained the GSW in April 2007 via an off-duty accidental shooting while serving in Kosovo.  His chain of command determined the shooting was due to the Veteran's willful misconduct and Not In The Line of Duty.  The November 2009 rating decision reflects the RO reached a similar conclusion.

The Board's initial concern is that the Veteran's attorney referenced documents at the hearing that are not found in the claims file.  The attorney referenced a statement by a Specialist Ramos, who apparently was one of the witnesses interviewed by an LOD Investigating Officer.  See Board Transcript, p. 3.  Documents in the claims file reflect that more than one LOD investigation was conducted, as the initial investigation was determined to be legally insufficient by the Office of the Staff Judge Advocate, HQ, Multinational Task Force (East).   (Volume 2).  The only LOD-related documents in the claims file, to include in the service treatment and personnel records are: the June 2007 legal review, and multiple copies of the June 2007 DD Form 2173, Statement of Medical Examination and Duty Status, which indicates the initial finding that the Veteran's injuries were incurred in LOD.  The RO must make additional inquiries of the appropriate agencies and offices to obtain copies of all LOD investigations and statements of witnesses interviewed as part of those investigations.


Lumbar Spine Claim

Following the June 2010 RO hearing, the DRO arranged another examination of the Veteran's spine to obtain a nexus opinion.  The examination request (Volume 3) reflects the RO asked the fee-basis examiner to opine whether the Veteran's current lumbar spine disorder is related to the Veteran's in-service complaints of low back pain and stiffness, to include a motor vehicle accident (MVA) in March 2004.  The August 2010 fee-basis examination report reflects the examiner diagnosed a thoracolumbar spine strain, as shown by limitation of motion on clinical examination.  The examination report notes the examiner opined it was not as likely as not that the Veteran's lumbar spine disorder was related to the March 2004 MVA.  The examiner noted the emergency room treatment record noted only neck symptoms, and there was no follow-up care for back symptoms.  The examiner noted a February 2008 notation of back stiffness but opine is was not specific, and was not supported by objective abnormalities of the lumbar spine.

The April 2010 RO examination request reflects the claims file was to provided to the examiner.  The examination report, however, reflects the examiner specifically noted review of the March 2004 emergency room record related to the MVA, a service treatment records entry of February 2008, and periodic reports of medical examination conducted in service where no back abnormality was noted.

The Board's concern is that the August 2010 examiner did not cite or reference the August 2009 VA fee-basis examination report (Volume 2).  That examination report notes the Veteran's lumbar spine range of motion (ROM) on forward flexion was 0 to 30 degrees, which is less than half of the normal of 90 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).  Further, the examiner noted lumbar spine x-rays were read as having shown DJD at L5-S1; and, that was the examiner's diagnosis.  The August 2010 examination report reflects lumbar spine x-rays showed no abnormality, though, as noted earlier, the Veteran's lumbar spine exhibited LOM of 0 to 70 degrees.  In light of the potential applicability of the presumptive provisions of 38 C.F.R. §§ 3.307(a) and 3.309(a), the conflicting x-rays and diagnoses should be reconciled.  A diagnostic test such as an MRI may be indicated.  There also is the matter that the Veteran reported his involvement in another MVA in July 2007, and he complained of upper back stiffness afterwards.  While the service treatment records note the matter was resolved, it is still quite relevant in light of the fact the Veteran has testified to continuous back-related symptoms since March 2004.  See 38 C.F.R. § 3.159(a)(2) (2011).  The Board notes the Veteran has not mentioned the April 2007 MVA, but the Board also notes his PTSD symptoms include poor memory.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact all appropriate U.S. Army and Army National Guard agencies to obtain copies of all Reports of LOD investigations conducted into the Veteran's April 2007 injury.  The RO request should include for copies of all witness statements made to the LOD Investigation Officer.  The RO shall document all efforts to obtain the identified records.

2.  The RO shall obtain copies of the lumbar spine x-rays taken as part of the August 2009 and August 2010 examinations and include them in the claims file.  Then send the claims file to an examiner with qualifications at least equal to those of the examiners who conducted the August 2009 and August 2010 spine examinations.  The claims file review request will specifically include a request for the examiner to determine if an MRI and other examination is needed to render the requested opinions,  If so, the RO shall arrange them.  The RO medical review request should specifically inform the examiner that the Veteran's lay reports of the history of his symptoms is competent evidence that must be considered.  The RO should also inform the examiner that the absence of documented medical treatment is not affirmative evidence of no nexus.

Ask the examiner to opine on the following: 1) Does the Veteran's lumbar spine exhibit DJD?; 2) If so, is there at least a 50-percent probability it manifested within one year of the Veteran's discharge from active service in February 2008?  3) If the answer is, No, is there at least a 50-percent probability the Veteran's diagnosed lumbar spine disorder (with or without DJD) is causally related to the events noted in the service treatment records, including MVAs in March 2004 and April 2007?

The examiner should provide a full explanation and rationale for all opinions rendered.

3.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After all of the above is completed, the RO should re-adjudicate the Veteran's claims.  As concerns the review of the LOD question, the RO is reminded the Service Department's finding of Not In LOD is not binding on VA.  The RO must make an independent determination consistent with the requirements of 38 C.F.R. § 3.1(n) (2011).

If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



